Scott, J.,

delivered the opinion of the Court.

Most of the questions presented for the determination of this Court arise upon the construction of the ordinances of the City of St. Louis. These ordinances are not preserved in the bill of exceptions and consequently cannot be noticed. Courts do not take judicial notice of the ordinances of a corporation. The charter of the city prescribes that the ordinances when printed and published by authority of the corporate powers, shall be received in evidence in all courts and places without further proof. This provision does not release a party who relies on an ordinance from the necessity of introducing it to the knowledge of the court.
The appellant was only sued for five dollars, and there was a verdict and judgment against him for thirty. It has been repeatedly held by this Court, that a judgment for greater damages than are claimed in the declaration is erroneous. Hasten vs. Hope, 3 Mo. R., 39 (54;) Carr & Co. vs. Edwards, 1 Mo. R., 96, 137.
The judgment must be reversed,
the other Judges concurring.